Citation Nr: 1139492	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  11-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for pes planus of the right foot.

2.  Entitlement to service connection for hallux valgus, to include as secondary to pes planus.

3.  Entitlement to service connection for hammer toes, to include as secondary to pes planus.  

4.  Entitlement to service connection for a right ankle disorder, to include osteoarthritis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  During the pendency of the appeal the Veteran's claims folder was transferred to the RO in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran perfected his appeal in this case in February 2011.  At that time he requested that he be afforded a Board hearing before a member of the Board sitting at the RO.  The RO sent the Veteran a letter later that month to tell him that his name was added to the waiting list for such a hearing.  

Subsequently, the case was transferred by the RO to the Board in July 2011, and the Board was told by the RO that the Veteran had been placed on the Board's hearing docket for a video-conference hearing in August 2011.  In the claims file made available to the Board there is no indication that the Veteran ever agreed to the video-conference hearing, or for that matter, that he had even been told of the August 2011 hearing date.  He did not appear for the video conference hearing.  

The evidence of record establishes that the Veteran desired to appear for a hearing by a Board member sitting at the RO.  Due process requires that he must be afforded the opportunity to have this hearing.  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing at the RO before a Veterans Law Judge sitting at the RO.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

